DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinya et al. (JP2002057597) in view of Masaki (JP2016127487).
Regarding claims 1 & 11, Shinya (i.e. FIGS. 1 & 2) disclose a communication apparatus (comprising PLL, VCO and MPM, PAM and BPF1 & BPF2 as shown in Fig. 1, and schematically shown in Fig. 9) where a radio-frequency signal processing circuit (MPM) is connected to a radio-frequency module and the radio-frequency module comprising:
[AltContent: rect][AltContent: textbox (Middle 50% of the substrate)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    398
    571
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    515
    677
    media_image2.png
    Greyscale

Fig. 2 of Shinya annotated and Fig. 1 of Masaki reproduced for ease of reference.
a substrate (a glass epoxy common substrate 20, Fig. 2);
a first circuit (PA1 and peripheral circuit 21, §0025, lines 208-213) that is arranged on the substrate (20) and that comprises a first amplifier (first power amplifier PA1 for transmission) configured to amplify a signal (VCO1 signal); and
a second circuit (PA2 and peripheral circuit 21, §0025, lines 208-213) that is arranged on the substrate (20) and that comprises a second amplifier (second power amplifier PA2 for transmission) configured to amplify a second signal (VCO2 signal),
wherein the first amplifier (PA1) and the second amplifier (PA2) are embodied as a single component (PA1 and PA2 are combined as one power amplifier module PAM, §0008) and are arranged in a central portion of the substrate (see the dotted rectangle in Fig. 2) as seen in a plan view of the substrate (20), the central portion being a middle 50% of the substrate (clearly 15 mm long PAM at the middle which is 50% of the 30 mm long substrate, 20). 
Although SHINYA teaches a multiband front end module where two different signals are being amplified by two different amplifiers PA1 and PA2, Shinya is not explicit about diversity and MIMO signals as the two different signals.

A person of ordinary skilled in the art would find it obvious in a modern context of MIMO communication scheme using the teaching of Masaki to modify the original front end module of Shinya for employing a communication scheme using diversity and a communication scheme using MIMO as the two communication schemes used such that the amplifiers PA1, PA2 would be used for diversity and for MIMO, respectively. Two signal schemes would have been easily adaptable to Shinya system and following the teaching of Masaki, it would have been obvious to take advantage of the dual amplifier system to implement both MIMO and diversity schemes to improve the signal to noise ratio of the system in a MIMO environment.
Allowable Subject Matter
Claims 2-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2-4, 6-8 are allowable since the matching circuits of the amplifiers PA1 & PA2 are not on two different surfaces of the substrate, rather in the closest prior art of record (i.e. Shinya) the impedance matching circuits and the PA1 and Pa2 are on the same surface of the substrate. 
Claims 5 & 9 are allowable since the closest prior arts (neither Shinya nor Masaki) don’t teach that one of the first filters and one of the second filters are embodied as an integrated circuit component. Rather the filters in Shinya or Masaki are separate.
Claim 10 is allowed since it is not apparent from the closest prior arts (neither Shinya nor Masaki) of record that there are third and fourth matching circuit elements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HAFIZUR RAHMAN/Examiner, Art Unit 2843